J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                              :         PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
 APPEAL OF: D.A.D. AND M.B.D.       :       No. 1929 MDA 2017

            Appeal from the Order Entered November 17, 2017
          in the Court of Common Pleas of Cumberland County,
           Juvenile Division at No(s): CP-21-DP-0000153-2016


 IN THE INTEREST OF: L.D., A MINOR :    IN THE SUPERIOR COURT OF
                                   :          PENNSYLVANIA
                                   :
                                   :
                                   :
                                   :
 APPEAL OF: D.A.D. AND M.B.D.      :        No. 1930 MDA 2017

            Appeal from the Order Entered November 17, 2017
          in the Court of Common Pleas of Cumberland County,
             Juvenile Division at No(s): CP-21-DP-154-2016

 IN THE INTEREST OF: L.D., A MINOR :    IN THE SUPERIOR COURT OF
                                   :          PENNSYLVANIA
                                   :
                                   :
                                   :
                                   :
 APPEAL OF: D.A.D. AND M.B.D.,     :
 NATURAL PARENTS                   :        No. 1945 MDA 2017

               Appeal from the Decree November 17, 2017
          in the Court of Common Pleas of Cumberland County,
                Orphans’ Court at No(s): 128-Adopt-2017
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

 IN THE INTEREST OF: R.D., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: D.A.D. AND M.B.D.,          :
 NATURAL PARENTS                        :        No. 1946 MDA 2017

                Appeal from the Decree November 17, 2017
           in the Court of Common Pleas of Cumberland County,
                 Orphans’ Court at No(s): 127-Adopt-2017

BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED MAY 29, 2018

     D.A.D. (Father”) and M.B.D. (“Mother”) (collectively, “Parents”) appeal

from the Decrees and Orders entered on November 17, 2017, granting the

Petitions filed by the Cumberland County Children and Youth Services (“CYS”

or the “Agency”) seeking to involuntarily terminate Father’s and Mother’s

parental rights to their two minor female children, R.D. (born in June 2008),

and L.D. (born in April 2015) (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511, and to change the Children’s permanency




                                    -2-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

goals to adoption, pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.1 Parents’

Counsel has filed with this Court a Motion for leave to withdraw as Parents’

Counsel, and a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967). We grant Parents’ Counsel leave to withdraw, and affirm the Orders

and Decrees.

       On August 3, 2017, the Agency filed Petitions to change the Children’s

permanency goals to adoption.            On November 7, 2017, the Agency filed

Petitions for the termination of Parents’ parental rights. On November 17,

2017, the trial court conducted an evidentiary hearing on the Petitions.2 At

the hearing, Mother was present and represented by Parents’ Counsel, as was

Father. The legal counsel and GAL for the Children were present.




____________________________________________


1On November 7, 2017, the trial court appointed Damian DeStefano, Esquire,
as legal counsel for the Children, and Marylou Matas, Esquire, as the guardian
ad litem (“GAL”) for the Children. See In re: Adoption of L.B.M., 161 A.3d
172 (Pa. 2017) (initially filed on March 28, 2017). In the same November 7,
2017 Order, the trial court appointed Robert Hawn, Jr., Esquire (“Parents’
Counsel”), as counsel for Mother and Father, and Christopher Gleeson,
Esquire, as Parents’ Counsel to the prospective adoptive parents, T.F.-S. and
D.S. At the hearing on the termination/goal change Petitions, Attorney Matas
and Attorney Amy J. Russo, from Attorney DeStefano’s firm, actively
conducted questioning of witnesses.

2 The November 17, 2017 hearing also was a permanency review and
addressed the Agency’s Petition to change the permanency goal for the
Children’s older brother, D.D., to adoption. N.T., 11/17/17, at 4. D.D. is not
a subject of this appeal.

                                           -3-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      The trial court set forth the factual background and procedural history

of this appeal as follows:

            The Agency had been working with this family since April of
      2015 because of concerns with their unsanitary home
      environment. On August 12, 2016, the [Children] and their
      brother, D.J.D. (D.O.B. February [] 2007), … had to be removed
      from the home because of the unsuitable living conditions.[FN1]
      Not only were there unsanitary living conditions and a profound
      cockroach infestation, but the family was also being evicted.

            The Children [and D.J.D.] resided briefly with their
      [p]aternal [g]randmother. However, when she could no longer
      serve as a resource, they were placed with their current foster
      family where they have continued to reside since August 22,
      2016.[FN2]

            Shortly after the Children [and D.J.D.] were removed, the
      Parents were evicted from the home. On November 11, 2016, the
      Agency caseworker visited their new apartment and found that it
      was merely a twelve-feet-by-fifteen-feet (12 ft x 15 ft) room. It
      had an attached bathroom but did not have a refrigerator or
      cooking facilities. An air mattress was set up but it did not have
      sheets or blankets.      The Parents continued to live in that
      “apartment” at the time of the hearing.

            The Parents did not begin participating in a parenting
      program until January 27, 2017. The initial phase was completed
      on April 5, 2017. The parenting educator concluded that the
      Parents would need to complete the next phase of the program
      before reunification could be accomplished. However, the next
      phase could not begin until the Parents obtained appropriate
      housing and addressed their mental health concerns. At the time
      of the termination hearing, those issues still needed to be
      addressed.[FN3]

            The Agency filed its Petition for the Termination of Parental
      Rights on November 7, 2017, almost fifteen (15) months after the
      [Children] had been placed. On November 17, 2017, [the trial
      court] held a hearing on the Petition.        At the time of the
      termination hearing, the Parents had not complied with several of

                                     -4-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

     the goals necessary for reunification. Furthermore, the reasons
     for the [Children’s] removal from [Parents] care, i.e., lack of
     appropriate housing and failure to adequately address their
     mental health issues, continued to exist.

           The [Children] had been doing extremely well in their foster
     home. They had bonded with their foster parents as well as [the
     foster parents’] biological children. They love their foster family
     and their foster family loves them. While the [Children] enjoyed
     seeing their [Parents], they did not talk about them or ask to call
     them between visits. The foster mother was confident that any
     adverse reaction the [Children] might have to the termination of
     parental rights would be temporary. The foster parents stand
     ready to adopt them.

            After hearing the evidence, [the trial court was] satisfied by
     clear and convincing evidence that grounds existed for the
     termination of parental rights as to the Children. In addition, [the
     trial court was] satisfied that that the termination of parental
     rights best suited the needs and welfare of the [Children].[FN4]
     Accordingly, [the trial court] entered [O]rders terminating
     parental rights so that the [Children] may be adopted by their
     foster parents[,] with whom they have formed a mutually strong
     and loving bond.
     ___________________________________________________

     [FN1]The Agency did not seek to terminate [Parents’] rights to
     D.J.D. because of his strong bond with them, as well as his lack
     of bond with the foster family.

        D.J.D. has since been moved into a home with a family
     [FN2]

     member[,] while [Parents] continue to work on reunification.

     [FN3] On September 19, 2017, thirteen (13) months after
     placement, [Parents] had contacted the Agency and stated that
     they had found a two-bedroom apartment. They wanted the
     Agency to approve it before they signed the lease. However, for
     various various valid reasons, the Agency concluded that the
     apartment would not be appropriate for reunification.

         On the other hand, D.J.D. has an unusually strong bond with
     [FN4]

     [Parents] and paternal grandmother. Because of this, and the fact

                                     -5-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      that he did not develop a strong bond with the foster family, [the
      trial court] concluded that termination of [Parents’] rights would
      not serve his needs and welfare. He has since been placed in the
      home of his paternal great[-]aunt[,] while [Parents] work on
      reunification with him.

Trial Court Opinion (L.D.), 2/2/18, at 1-3; Trial Court Opinion (R.D.), 2/2/18,

at 1-3 (footnotes in original).

      After the conclusion of the hearing on November 17, 2017, the trial court

determined that Father’s and Mother’s respective parental rights to the

Children should be terminated under section 2511(a)(2), (5), (8), and (b) of

the Adoption Act, and their permanency goals as to each child changed to

adoption.   On December 15, 2017, Parents filed Notices of appeal of the

Decrees and Orders, and Concise Statements of errors complained of on

appeal.

      On March 7, 2018, Parents’ Counsel filed a Motion to withdraw from the

representation of Parents, and an Anders brief. In his Anders brief, Parents’

Counsel raises the following issues on behalf of Parents:

      1. Did the trial court abuse its discretion and commit an error of
      law when it found that [the Children’s] permanent placement
      goals of reunification were neither appropriate, nor feasible and
      ordered goal changes to adoption, thus contravening section
      6351(f) of the Juvenile Act, 42 Pa.C.S.[A.] § 6351(f)?

      2. Did the trial court abuse its discretion and commit an error of
      law when it found that sufficient grounds existed for a termination
      of appellants’ parental rights [to the Children], and when it failed
      to primarily consider the [C]hildren’s developmental, physical and
      emotional needs and welfare, thus contravening sections 2511(a)



                                     -6-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      and 2511(b) of the Adoption Act, 23 Pa.C.S.[A.] §§ 2511(a) &
      2511(b)?

Anders Brief at 4.

      In In re V.E., 611 A.2d 1267, 1274-75 (Pa. Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights.   “When considering an Anders brief, this Court may not

review the merits of the underlying issues until we address Parents’ Counsel’s

request to withdraw.” In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004).

      Pursuant to Anders, when Parents’ Counsel believes an appeal is

frivolous and wishes to withdraw representation, he or she must do the

following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record . . ., Parents’
      Counsel has determined the appeal would be frivolous;

      (2) file a brief referring to anything that might arguably support
      the appeal. . .; and

      (3) furnish a copy of the brief to defendant and advise him of his
      right to retain new Parents’ Counsel, proceed pro se, or raise any
      additional points he deems worthy of the court’s attention.

Id. (citation omitted).

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief

      (1)    provide a summary of the procedural history and facts, with
             citations to the record;


                                     -7-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      (2)   refer to anything in the record that Parents’ Counsel believes
            arguably supports the appeal;

      (3)   set forth Parents’ Counsel’s conclusion that the appeal is
            frivolous; and

      (4)   state Parents’ Counsel’s reasons for concluding that the
            appeal is frivolous. Parents’ Counsel should articulate the
            relevant facts of record, controlling case law, and/or
            statutes on point that have led to the conclusion that the
            appeal is frivolous.

Santiago, 978 A.2d at 361. With respect to the third requirement of Anders,

that counsel inform the defendant/client of his or her rights in light of counsel’s

withdrawal, this Court has held that counsel must “attach to their petition to

withdraw a copy of the letter sent to their client advising him or her of their

rights.” Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

“After an appellate court receives an Anders brief and is satisfied that

counsel has complied with the aforementioned requirements, the Court then

must undertake an independent examination of the record to determine

whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d at 1237.

      Parents’ Counsel has complied with each of the requirements of Anders.

Parents’ Counsel indicates that he conscientiously examined the record and

determined that an appeal would be frivolous.        Further, Parents’ Counsel’s

Anders brief comports with the requirements set forth by the Supreme Court

of Pennsylvania in Santiago. Finally, attached to Parents’ Counsel’s Motion

for leave to withdraw is a copy of his letter to Parents. In compliance with



                                       -8-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

Millisock, the letter stated Parents’ Counsel’s intention to seek permission to

withdraw, and advised Parents of their right to proceed pro se or retain

alternate counsel.       Accordingly, Parents’ Counsel has complied with the

procedural requirements for withdrawing from representation, and we will

proceed with our own independent review.

       In the Anders brief, Parents’ Counsel claims that there is insufficient

evidence to support the involuntary termination of Parents rights under

section 2511(a)(2), (5), (8), and (b) of the Adoption Act, and the change of

the permanency goal to adoption under section 6351 of the Juvenile Act.

Anders Brief at 4, 10.3         Parents’ Counsel also claims that the trial court

reached inconsistent conclusions with regard to the Children, as opposed to

their older brother, and, in so doing, failed to preserve family unity,

disregarding the purpose of the Juvenile Act set forth in section 6302 of the

Juvenile Act. Id. at 10.




____________________________________________


3 This Court has stated, “[o]nce counsel has satisfied the above requirements
[for a motion to withdraw and Anders brief], it is then this Court’s duty to
conduct its own review of the trial court’s proceedings and render an
independent judgment as to whether the appeal is, in fact, wholly frivolous.”
Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super. 2007) (en
banc) (quoting Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super.
2004)). See Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.
2015) (following Goodwin). Thus, we may address whether CYS established
the grounds for the termination and the goal change to adoption as part of
our independent review.

                                           -9-
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      We will review the termination Decrees and goal change Orders

together, as did the trial court in its Opinion. In reviewing an appeal from an

order terminating parental rights, we adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., … 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., … 36 A.3d 567, 572 (Pa.
      2011) (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Id.; see also Samuel
      Bassett v. Kia Motors America, Inc., … 34 A.3d 1, 51 (Pa.
      2011); Christianson v. Ely, … 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., … 9 A.3d at
      1190. Therefore, even where the facts could support an opposite
      result, as is often the case in dependency and termination cases,
      an appellate court must resist the urge to second guess the trial
      court and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, … 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

                                     - 10 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Although the

trial court focused its discussion on section 2511(a)(2), (5), (8), and (b),

together, we will discuss only section 2511(a)(2) and (b).

     Section 2511(a)(2) and (b) provide, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                    ***



                                    - 11 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

       (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows:

             As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

            This Court has addressed           incapacity   sufficient    for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986) (quoting
      In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827.

                                      - 12 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).           A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. at 340.

      This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

section 2511(b), our Supreme Court has stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
      welfare of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., …
      620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In
      re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as



                                       - 13 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child. See In re K.Z.S., 946 A.2d at 763 (affirming the involuntary

termination of parental rights, despite the existence of some bond, where

placement with mother would be contrary to the child’s best interests). “[A]

parent’s basic constitutional right to the custody and rearing of … [his or] her

                                       - 14 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

child is converted, upon the failure to fulfill … parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

       The trial court addressed the sufficiency of the evidence to support the

termination under section 2511(a)(2)4 and (b) together, as follows:

              We were satisfied that the Agency met its burden ….

               At the time we entered the orders terminating parental
       rights, the [Children] had been in placement for almost fifteen
       (15) consecutive months. In addition, the Parents had made very
       little progress in alleviating the conditions which led to placement.
       As the master found at the June 2017 Permanency Review:

           Throughout the [C]hildren’s 10 months of placement, little
           to no progress has been made toward alleviating the
           circumstances requiring the children’s placement.           Of
           primary concern is that [] [P]arents continue to display no
           understanding of how their mental health and need for
           parenting    education     contributed   to     the     severe
           environmental conditions which ultimately necessitated
           removal. Their recent trauma, the loss of a child they were
           expecting, has added to their need for services and created
           additional risks highlighting the need for parenting
           education….     [] [P]arents’ desire for privacy as they
           process their loss is understandable, but difficult to resolve
           with their public displays of grief, such as carrying and
           cuddling a teddy bear seemingly as the embodiment of the
           child…. Parenting services through Skills cannot continue
____________________________________________


4The trial court’s discussion addressed termination under subsections (5) and
(8) as well. However, we set forth the trial court’s discussion, as applied to
subsection (2).




                                          - 15 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

           until progress is made on their housing needs. After
           completing TIPS[5] parenting education, both parents
           remained assessed as in [“]severe need for a continuation
           of parenting services.[”][FN]

              At the time of the hearing on the petitions, the Parents still
       had not obtained appropriate housing, nor had they adequately
       addressed their mental health needs. Furthermore, they still
       needed extensive parenting services.       Accordingly, we were
       satisfied by clear and convincing evidence that more than twelve
       (12) months had passed since the [Children] were placed and that
       the conditions which led to placement continued to exist. The only
       remaining issue was whether the termination of parental rights
       would best serve the needs and welfare of the [Children].

             Pennsylvania case law has made clear that under Section
       2511, the court must engage in a bifurcated process prior to
       determine [sic] whether parental rights should be terminated.
       See 23 Pa.C.S.A. § 2511; In re R.J.S., 901 A.2d 502, 508 (Pa.
       Super. 2006). The initial focus is on the conduct of the parent.
       The court will engage in the determination of the needs and
       welfare of the child under the standard of best interests of the
       child only if the court first determines that the parent’s conduct
       warrants termination of parental rights. Id. One major aspect of
       the needs and welfare analysis concerns the nature and status of
       the emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond. Id.

             [The court] found little to no evidence that severing the ties
       between [] Parents and the [Children] would have any detrimental
       effect on the [Children]. Furthermore, we were satisfied that if
       there was any adverse effect, it could be easily overcome by the
       love and support of their foster family. The [Children] are an
       integral part of their foster family. They are thriving in the home
       and their foster family wants to adopt them. Consequently, we
       were satisfied that the needs and welfare of the [Children] would


____________________________________________


5 The program, Teaching Important Parenting Skills, offers parenting
education.

                                          - 16 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

      be best served by terminating parental rights and allowing them
      to be adopted by their foster parents.
      ___________________________________________________

      [FN]   CYS Exhibit 1, June 26, 2017 Permanency Review.

Trial Court Opinion, 2/2/18, at 4-6 (one footnote in original, one footnote

added).

      After a careful review of the record, we find that termination of Parents’

parental rights to the Children was warranted pursuant to section 2511(a)(2),

as Parents clearly lack parental capacity, and the evidence showed that they

will be unable to remedy that situation within a reasonable period of time, if

ever. The competent, clear and convincing evidence supports the termination

of Parents’ parental rights under section 2511(b), as termination of their rights

will best serve the Children’s needs and welfare, and will not harm the Children

by severing any bond that they have with Parents. We, therefore, discern no

abuse of the trial court’s discretion in terminating Parents’ parental rights to

the Children under section 2511(a)(2) and (b). In re Adoption of S.P., 47

A.3d at 826-27.

      Finally, we address the change of the permanency goal for the Children

to adoption. Our standard of review in a dependency case follows:

      “The standard of review in dependency cases requires an appellate
      court to accept findings of fact and credibility determinations of
      the trial court if they are supported by the record, but does not
      require the appellate court to accept the lower court’s inferences
      or conclusions of law.” In re R.J.T., … 9 A.3d 1179, 1190 (Pa.
      2010). We review for abuse of discretion[.]

                                     - 17 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18


In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015).

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of the

child. See 23 Pa.C.S.A. § 6351(e), (f), (f.1), (g).

      When considering a petition for goal change for a dependent child, the

trial court considers

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely date
         by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall determine
         one of the following:

                                      ***



                                     - 18 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

           (2) If and when the child will be placed for adoption, and
           the county agency will file for termination of parental
           rights in cases where return to the child’s parent,
           guardian or custodian is not best suited to the safety,
           protection and physical, mental and moral welfare of the
           child.

42 Pa.C.S.A. § 6351(f.1).

     On the issue of a placement goal change, this Court has explained that,

     [w]hen a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on what
     the parent wants or which goals the parent has achieved. See In
     re Sweeney, ... 574 A.2d 690, 691 ([Pa. Super.] 1990) (noting
     that “[o]nce a child is adjudicated dependent … the issues of
     custody and continuation of foster care are determined by the
     child’s best interests”). Moreover, although preserving the unity
     of the family is a purpose of [the Juvenile Act], another purpose
     is to “provide for the care, protection, safety, and wholesome
     mental and physical development of children coming within the
     provisions of this chapter.”      42 Pa.C.S.[A.] § 6301(b)(1.1).
     Indeed, “[t]he relationship of parent and child is a status and not
     a property right, and one in which the state has an interest to
     protect the best interest of the child.” In re E.F.V., … 461 A.2d
     1263, 1267 ([Pa. Super.]1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

     Here, competent evidence in the record supports the trial court’s change

of the permanency goals for the Children to adoption as best suited to the

safety, protection and physical, mental and moral welfare of the Children

pursuant to the considerations set forth in the Juvenile Act, 42 Pa.C.S.A.

§ 6351.

     Based on the foregoing discussion in the trial court Opinion, the record

reflects no abuse of the discretion by the trial court in terminating Parents’

                                    - 19 -
J-S24039-18
J-S24040-18
J-S24041-18
J-S24042-18

parental rights to the Children under section 2511(a)(2) and (b) of the

Adoption Act, and changing their permanency goals to adoption under section

6351 of the Juvenile Act. In re Adoption of S.P., 47 A.3d at 826-27. We,

therefore, affirm the termination Decrees and goal change Orders. Moreover,

after conducting our independent review, we agree with Parents’ Counsel that

Parents’ appeals are frivolous, and grant the Motion for leave to withdraw filed

by Parents’ Counsel.

      Decrees and Orders affirmed. Parents’ Counsel’s Motion for leave to

withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/29/18




                                     - 20 -